                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

SCENICVIEW ESTATES,
LLC,
                                         :
                    Plaintiff,
                                                Case No. 2:19-cv-39
       v.                                       Judge Sarah D. Morrison
                                                Magistrate Judge Chelsey M.
                                                Vascura
ECLIPSE RESOURCES I,
                                         :
LP, et al.,

                    Defendants.


                                      ORDER

      This matter comes before the Court on consideration of the parties’ Joint

Stipulated Motion for Voluntary Dismissal Pursuant to Fed. R. Civ. P 41 and

Substitution of Party under Fed. R. Civ. P. 25(c) (ECF No. 50). Therein, the parties

represent that Defendant SEG-ECR, LLC’s entire interest in the leases giving rise

to this action has been transferred to IOG Resources, LLC. Accordingly, they seek

dismissal of SEG-ECR, LLC and substitution of IOG Resources, LLC in its place as

a party-Defendant. The parties’ Motion is GRANTED. SEG-ECF, LLC shall be

terminated from this action, and IOG Resources, LLC shall be named a party-

Defendant in its place.

      IT IS SO ORDERED.


                                       /s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE
